Name: Commission Regulation (EEC) No 1574/82 of 18 June 1982 prolonging for the second time the temporary suspension of the advance fixing of the import levy for millet
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 173/14 Official Journal of the European Communities 19 . 6 . 82 COMMISSION REGULATION (EEC) No 1574/82 of 18 June 1982 prolonging for the second time the temporary suspension of the advance fixing of the import levy for millet No 1347/82 (4), temporarily suspended advance fixing of the import levy for millet ; whereas the reasons which led to that suspension still exist ; whereas it is important, therefore, to continue that measure for a limited period, which will make it possible to monitor the situation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular the first subparagraph of Article 15 (7) thereof, Whereas Article 15 (7) of Regulation (EEC) No 2727/75 provides that the provisions concerning advance fixing of the levy may be suspended if the market situation shows that the application of such provisions will or is likely to cause difficulties ; Whereas there is a danger, having regard to the situa ­ tion on the world cereals market, that, if existing arrangements are adhered to, levies could be fixed in advance in the short term for quantities considerably greater than the quantities which might be expected under more normal conditions ; Whereas Commission Regulation (EEC) No 1282/82 of 26 May 1982 (3), as amended by Regulation (EEC) HAS ADOPTED THIS REGULATION : Article 1 Suspension of advance fixing of the import levy on millet (Common Customs Tariff subheading 10.07 B) shall be continued until 25 June 1982. Article 2 This Regulation shall enter into force on 19 June 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 June 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (*) OJ No L 164, 14. 6. 1982, p. 1 . (3) OJ No L 148, 27. 5. 1982, p . 36. (4) OJ No L 150, 29 . 5 . 1982, p . 104.